We do not think the cases of Alderson v. State, 111 S.W. Rep., 412 and Goss v. State, 124 S.W. Rep., 107, announce rulings of this court analogous to or similar to those involved in our former opinion. The record in this case shows that appellant accompanied his confession to the officers that he had made whisky, by discovering to them the apparatus with which he had made same during the years 1922 and 1923. In his written confession detailing the making of whisky during the former year he refers to his still and mash barrels, and these when found by the officers displayed evidence of use. We think this puts the case on an entirely different footing from one in which the naked confession standing alone is held not to show the corpus delicti; and also disposes of the objection that the evidence of the finding of the still, etc. is too remote from the act of manufacture charged in the instant indictment, to be admissible herein. This conclusion of ours seems to dispose of the other contentions made in the motion which seem not to call for any discussion.
The motion for rehearing is overruled.
Overruled.